United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-30296
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ADAN DELIMA,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                       USDC No. 01-CR-50108-ALL
                         --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Adan Delima appeals his sentence following his guilty plea

conviction of possession with intent to distribute cocaine.         On

appeal, Delima argues that the district court erred in

resentencing him upon remand from this court without his

presence.

     The district court erred by resentencing Delima in his

absence.    See FED. R. CRIM. P. 43; United States v. Moree, 928



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30296
                                 -2-

F.2d 654, 656 (5th Cir. 1991).   It is therefore ordered that

Delima’s sentence be vacated and the matter remanded.

    VACATED AND REMANDED.